Case 1:17-cv-00548-TSC Document 50-32 Filed 03/03/20 Page 1 of 8




                       EXHIBIT AA
Case 1:17-cv-00548-TSC Document 50-32 Filed 03/03/20 Page 2 of 8
Case 1:17-cv-00548-TSC Document 50-32 Filed 03/03/20 Page 3 of 8
Case 1:17-cv-00548-TSC Document 50-32 Filed 03/03/20 Page 4 of 8
Case 1:17-cv-00548-TSC Document 50-32 Filed 03/03/20 Page 5 of 8
Case 1:17-cv-00548-TSC Document 50-32 Filed 03/03/20 Page 6 of 8
Case 1:17-cv-00548-TSC Document 50-32 Filed 03/03/20 Page 7 of 8
Case 1:17-cv-00548-TSC Document 50-32 Filed 03/03/20 Page 8 of 8
